Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 6, 2021

                                          No. 04-21-00397-CR

                                  IN RE Ivan Ruano NAVA, Relator

                                           Original Proceeding 1

                                                 ORDER

       In accordance with this court’s opinion of this date, relator’s petition for writ of mandamus
is DISMISSED AS MOOT. Relator’s motion for leave to file a petition for writ of mandamus and
motion to withdraw are DENIED AS MOOT.

        It is so ORDERED on October 6, 2021.



                                                                   _____________________________
                                                                   Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2021.

                                                                   _____________________________
                                                                   Michael A. Cruz, Clerk of Court




This proceeding arises out of Cause No. 10322CR, styled Ex parte Ivan Ruano Nava, pending in the 63rd Judicial
1

District Court, Kinney County, Texas, the Honorable Enrique Fernandez presiding.